
	

113 HR 1811 IH: To remove from the John H. Chafee Coastal Barrier Resources System areas included in Florida System Unit P–16, and for other purposes.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1811
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Radel introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To remove from the John H. Chafee Coastal Barrier
		  Resources System areas included in Florida System Unit P–16, and for other
		  purposes.
	
	
		1.Removal from John H. Chafee
			 Coastal Barrier Resources System of areas included in Florida System Unit
			 P–16The Secretary of the
			 Interior shall revise maps referred to in section 4(a) of the Coastal Barrier
			 Resources Act (16 U.S.C. 3503(a)) as necessary to remove from Florida System
			 Unit P–16—
			(1)the area known as
			 Royal Marco Point on Marco Island, Collier County, Florida; and
			(2)the area known as
			 La Peninsula of the Isles of Capri in Naples, Collier County, Florida.
			2.Availability of
			 insurance under the National Flood Insurance Program for areas removed from
			 Florida System Unit P–16Section 1316 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4023) shall not apply with respect to a property located
			 in an area described in paragraph (1) or (2) of section 1 unless—
			(1)the Administrator
			 of the Federal Emergency Management Agency determines that such property would
			 have been declared by a duly constituted State or local zoning authority, or
			 other authorized public body, to be in violation of State or local laws,
			 regulations, or ordinances as described in such section 1316 without regard to
			 whether section 1 of this Act had been in effect at the time of the declaration
			 by such State or local zoning authority or such other authorized public body;
			 or
			(2)after the date of the enactment of this
			 Act, a duly constituted State or local zoning authority, or other authorized
			 public body, finds such property to be in violation of State or local laws,
			 regulations, or ordinances described in such section 1316.
			
